Case: 13-60218      Document: 00512534232         Page: 1    Date Filed: 02/17/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-60218
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 17, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MICHAEL LADELL ALLEN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 2:10-CR-160-3


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Michael Ladell Allen pleaded guilty to one count of conspiring to
distribute and to possess with the intent to distribute cocaine. The presentence
report attributed 160 kilograms of cocaine and 2,400 pounds of marijuana to
Allen, using this drug quantity to determine Allen’s base offense level for
sentencing purposes.         After considering testimony put forward at the
sentencing hearing, the district court concurred with this finding. The court


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60218    Document: 00512534232     Page: 2   Date Filed: 02/17/2014


                                 No. 13-60218

imposed a 300-month prison sentence, which was within the advisory
guidelines range, to be followed by a five-year term of supervised release. Allen
challenges that sentence, arguing that the court found him responsible for too
high a quantity of drugs. Where a defendant, like Allen, is convicted of a drug
trafficking crime, his base offense level is determined by the quantity of drugs
involved.   See United States v. Rhine, 583 F.3d 878, 885 (5th Cir. 2009);
U.S.S.G. § 2D1.1(a)(5), (c).   We review the district court’s drug quantity
determination for clear error. United States v. Betancourt, 422 F.3d 240, 246
(5th Cir. 2005).
      The district court heard detailed testimony from two drug couriers
regarding the amount of drugs they delivered to Allen. They both testified that
Allen used other couriers as well and that Allen was in charge of the
conspiracy’s drug distribution throughout much of Mississippi. Allen faults
the testimony of the couriers on the grounds that they were able only to
estimate the amount of drugs they delivered to him; however, both explained
that they were told the quantity they were transporting, and, in any event, a
district court is permitted to rely on reasonable, reliable estimates of drug
quantities. See id.; § 2D1.1, comment. (n.5). Moreover, though Allen would
have preferred that the district court base its drug quantity determination only
on the amount of drugs that authorities actually recovered, we have explained
that the drug quantity attributable to a defendant is not limited to the amount
of drugs seized. Betancourt, 422 F.3d at 246-47. Allen did not establish that
the information relied on by the district court was materially untrue,
inaccurate, or unreliable. See United States v. Zuniga, 720 F.3d 587, 591 (5th
Cir. 2013). The court committed no clear error in determining the quantity of
drugs that Allen was accountable for.
      AFFIRMED.



                                        2